' WHEREAS, on the 25th day of October, 1985, the Court issued its opinion approving the reinstatement of Edward S. Dunn to the practice of law in the State of Kansas upon the successful taking and completion of the Multistate Professional Responsibility Examination and the Kansas Rar Examination; and
WHEREAS, it has been reported to the Clerk of the Appellate Courts that Edward S. Dunn has satisfactorily taken and passed both examinations.
NOW, THEREFORE, IT IS ORDERED that Edward S: Dunn be and he is hereby reinstated to the practice of law in the State of Kansas.
Dated this 16th day of April, 1986.